


EXHIBIT 10.1
AMENDED AGREEMENT
THIS AGREEMENT, effective as of April 18, 2012 ("Effective Date") by and between
CME Group Inc. ("Employer" or "CME"), a Delaware corporation, having its
principal place of business at 20 South Wacker Drive, Chicago, Illinois, and
Terrence A. Duffy ("Executive").
R E C I T A L S:
WHEREAS, Employer wishes to continue to retain the services of Executive in the
capacity of Executive Chairman of the Employer's Board of Directors (the
"Board"), upon the terms and conditions hereinafter set forth and Executive
wishes to continue such employment; and
WHEREAS, Employer has appointed Executive to the position of Executive Chairman
and President, effective as of the date as Employer's current Chief Executive
Officer ceases to serve as Chief Executive Officer, but in no event later than
December 31, 2012 (such date hereinafter referred to as the "Transition Date").
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties mutually agree as follows:
1.
Employment. Subject to the terms of the Agreement, Employer hereby agrees to
employ Executive during the Agreement Term (as hereinafter defined) as Executive
Chairman, and, commencing on the Transition Date, as Executive Chairman and
President and Executive hereby accepts such employment. Executive shall perform
such duties as have been associated with the office of Executive Chairman since
the Executive assumed the duties of Executive Chairman in 2006 and such other
duties commensurate with such position as Executive and the Board may mutually
agree. In addition, commencing on the Transition Date, Executive shall directly
manage and oversee the Government Relations, Corporate Marketing and
Communications functions of Employer and other such functions as the Board may
approve from time to time. Commencing on the Transition Date and during the
Agreement Term, Employer's Chief Executive Officer shall report to Executive,
with approval of the Chief Executive Officer's annual goals, performance review
and retention or termination by the Board. Executive shall devote his full time,
ability and attention to the business of Employer during the Agreement Term.
During the Agreement Term, Executive shall comply with the Company's share
ownership guidelines as in effect from time to time. Executive will be nominated
as a member of the Board during the Agreement Term.

Nothing in the Agreement shall preclude Executive from participating in the
affairs of any governmental, educational or other charitable institution and
serving as a member of the board of directors of a corporation, except for a
competitor of Employer, provided Executive notifies the Governance Committee of
the Board prior to his participating in any such activities and as long as the
Governance Committee does not determine that any such activities interfere with
or diminish Executive's obligations under the Agreement. Executive shall be
entitled to retain all fees and other compensation derived from such activities,
in addition to the compensation and other benefits payable to him under the
Agreement, but shall disclose such fees to Employer.
2.
Agreement Term. Executive shall be employed hereunder for a term which expires
on December 31, 2015 ("Agreement Term"). The Agreement Term shall be subject to
early termination as set forth herein.

3.
Compensation.





--------------------------------------------------------------------------------




(a)
Annual Base Salary. During the Agreement Term, Employer shall pay to Executive a
base salary at a rate not less than $1,000,000 per year ("Base Salary"), payable
in accordance with the Employer's normal payment schedule; the Base Salary shall
be increased to $1,250,000 per year on the Transition Date.

(b)
Bonuses. Executive shall be eligible to participate in the Employer's Annual
Incentive Plan (the "AIP") as in existence or as amended from time to time in
accordance with its terms as applicable to Executive.

(c)
Equity Compensation. Executive shall be eligible to participate in the CME Group
Inc., Amended and Restated Omnibus Stock Plan ("Plan") as in existence or as
amended from time to time, in accordance with the terms of the Plan for
Employer's most senior executives.

4.
Change of Control Provisions. In the event of a "Change of Control" (as defined
in the Plan) that occurs prior to Executive's termination of employment with the
Employer, all options and time-vesting restricted shares previously granted to
Executive, whether during the Agreement Term or otherwise, will have vesting
accelerated so as to become 100% vested; provided, however that any awards
granted following the Effective Date the vesting of which is contingent upon the
attainment of performance goals shall have the continued employment requirement
applicable to such award waived and shall become vested or shall be forfeited
solely based on the actual performance measured over the full performance term.
Thereafter, the options will continue to be subject to the terms, definitions
and provisions of the Plan and any related option agreement. If Executive is
involuntarily terminated without Cause within sixty (60) days prior to a Change
of Control, all unvested options and time-vesting restricted shares which would
have been outstanding had Executive been employed on the date of Change of
Control become 100% vested; provided, however that any awards granted following
the Effective Date the vesting of which is contingent upon the attainment of
performance goals shall have the continued employment requirement applicable to
such award waived and shall become vested or shall be forfeited solely based on
actual performance measured over the full performance term. Employer shall cause
the Plan and all future grants thereunder to permit Executive to transfer awards
granted thereunder for estate and tax planning purposes to members of
Executive's immediate family or to one or more trusts for the benefit of such
family members, partnerships in which such family members are the only partners,
or corporations in which such family members are the only stockholders.

5.
Benefits. Executive shall be entitled to insurance, vacation and other employee
benefits commensurate with his position in accordance with Employer's policies
for executives in effect from time to time. Executive acknowledges receipt of a
summary of Employer's employee benefits policies in effect as of the date of
this Agreement. In addition, Employer shall provide Executive with life
insurance and long-term disability coverage consistent with the programs in
place for other executives of Employer (which is currently equal to two-thirds
of Executive's Base Salary upon Executive's disability (up until age 65) and
three times Executive's Base Salary in the form of life insurance provided or
underwritten by Employer). In the event that the provision of life insurance
coverage results in taxable income to Executive's beneficiaries upon his death,
Employer shall pay an additional amount sufficient to put Executive's
beneficiaries in the same after-tax position as if the life insurance benefits
had been provided under an insured life insurance plan.

6.
Expense Reimbursement. During the Agreement Term, Employer shall reimburse
Executive, in accordance with Employer's policies and procedures, for all proper
expenses incurred by him in the performance of his duties hereunder.

7.
Termination. Executive's employment as Executive Chairman, or, following the
Transition Date, as Executive Chairman and President, shall terminate upon the
occurrence of any of the following events. Upon any termination of Executive's
employment pursuant to Section 7(b), 7(c), 7(d) or 7





--------------------------------------------------------------------------------




(e), Executive agrees to resign and shall be deemed to have resigned as a member
of the Board.
(a)
Death. Upon the death of Executive, this Agreement shall automatically terminate
and all rights of Executive and his heirs, executors and administrators to
compensation and other benefits under this Agreement shall cease, except that
(i) compensation which shall have accrued to the date of death, including
accrued Base Salary, and other employee benefits to which Executive is entitled
upon his death, shall be paid or provided in accordance with the terms of the
plans and programs of CME, (ii) all stock option, SAR, time-vesting restricted
stock and time vesting restricted stock unit awards granted after November 4,
2010 will become fully vested (and in the case of option and SAR awards shall
remain exercisable for 48 months following termination (but not beyond the
maximum term of the award)) and (iii) all equity or equity-based awards the
vesting of which is contingent upon the attainment of performance goals shall
have the continued employment requirement applicable to such award waived and
shall become vested or shall be forfeited solely based on actual performance
measured over the full performance term.

(b)
Disability. Employer may, at its option, terminate this Agreement upon written
notice to Executive if Executive, because of physical or mental incapacity or
disability, fails to perform the essential functions of his position required of
him hereunder for a continuous period of 90 days or any 120 days within any
12−month period. Upon such termination, all obligations of Employer hereunder
shall cease, except that (i) compensation which shall have accrued to the date
of disability, including accrued Base Salary, and other employee benefits to
which Executive is entitled upon his disability, shall be paid or provided in
accordance with the terms of the plans and programs of CME, (ii) all stock
option, SAR, time-vesting restricted stock and time-vesting restricted stock
unit awards granted after November 4, 2010 will become fully vested (and in the
case of option and SAR awards shall remain exercisable for 48 months following
termination (but not beyond the maximum term of the award)), (iii) all equity or
equity-based awards the vesting of which is contingent upon the attainment of
performance goals shall have the continued employment requirement applicable to
such award waived and shall become vested or shall be forfeited solely based on
actual performance measured over the full performance term; and (iv) Executive
shall be entitled to the medical benefits described in Section 7(f). In the
event of any dispute regarding the existence of Executive's disability
hereunder, the matter shall be resolved by a majority of the independent
directors on the Board.

(c)
Cause. Employer may, at its option, terminate Executive's employment under this
Agreement for Cause. As used in this Agreement, the term "Cause" shall mean any
one or more of the following:

(1)
any refusal by Executive to perform his duties and responsibilities under this
Agreement, as determined after investigation by the Board. Executive, after
having been given written notice by Employer, shall have seven (7) days to cure
such refusal;

(2)
any intentional act of fraud, embezzlement, theft or misappropriation of
Employer's funds by Executive, as determined after investigation by the Board,
or Executive's admission or conviction of a felony or of any crime involving
moral turpitude, fraud, embezzlement, theft or misrepresentation;

(3)
any gross negligence or willful misconduct of Executive resulting in a financial
loss or liability to the Employer or damage to the reputation of Employer, as
determined after investigation by the Board;

(4)
any breach by Executive of any one or more of the covenants contained in Section
8, 9 or 10 hereof;

(5)
any violation of any rule, regulation or guideline imposed by CME or a
regulatory





--------------------------------------------------------------------------------




or self regulatory body having jurisdiction over Employer, as determined after
investigation by the Board.
The exercise of the right of CME to terminate this Agreement pursuant to this
Section 7(c) shall not abrogate any other rights or remedies of CME in respect
of the breach giving rise to such termination.
If Employer terminates Executive's employment for Cause, Executive shall be
entitled to accrued Base Salary through the date of the termination of his
employment, other employee benefits to which Executive is entitled upon his
termination of employment with Employer, in accordance with the terms of the
plans and programs of CME. Upon termination for Cause, Executive will forfeit
any unvested or unearned compensation and long-term incentives, unless otherwise
specified in the terms of the plans and programs of CME.
(d)
Termination Without Cause. Upon 30 days prior written notice to Executive, the
Board of Directors, by vote of a majority of the independent directors may
terminate this Agreement for any reason other than a reason set forth in
paragraphs (a), (b) or (c) of this Section 7. If, during the Agreement Term, the
employment of Executive hereunder is terminated by Employer for any reason other
than a reason set forth in subsections (a), (b) or (c) of this Section 7:

(1)
Executive shall be entitled to receive accrued Base Salary through the date of
the termination of his employment, and other employee benefits to which
Executive is entitled upon his termination of employment with Employer, in
accordance with the terms of the plans and programs of Employer;

(2)
subject to Executive's execution and delivery prior to the Release Deadline (as
defined below) of a general release in a form and of a substance satisfactory to
Employer, Executive shall be entitled to receive a one time lump sum severance
payment equal to the greater of (i) one times Executive's annual Base Salary and
(ii) the remaining Base Salary payable to Executive during the Agreement Term,
but in no event more than two times Executive's annual Base Salary, which shall
be paid within 14 days of the later of the delivery of such general release to
Employer or the date on which such general release becomes irrevocable. For
purposes hereof, the "Release Deadline" means the deadline prescribed by
Employer for the execution of the general release described in this paragraph
(d)(2) of Section 7, which deadline shall in no event be later than 60 days
following the date Executive's employment terminates;

(3)
subject to Executive's execution and delivery prior to the Release Deadline (as
defined below) of a general release in a form and of a substance satisfactory to
Employer, all equity or equity-based awards granted after November 4, 2010 shall
be treated in the manner described in Section 7(b); and

(4)
Executive shall be entitled to the medical benefits described in Section 7(f).

(e)
Voluntary Termination.

(1)
Upon 60 days prior written notice to CME (or such shorter period as may be
permitted by CME), Executive may voluntarily terminate his employment with CME
prior to the end of the Agreement Term for any reason. If Executive voluntarily
terminates his employment pursuant to this subsection (e), he shall be entitled
to receive accrued Base Salary through the date of the termination of his
employment and other employee benefits to which Executive is entitled upon his
termination of employment with CME, in accordance with the terms of the plans
and programs of CME.





--------------------------------------------------------------------------------




(2)
In addition, if Executive voluntarily terminates his employment during the
Agreement Term within the 30 day period immediately following a material
diminution of Executive's title, duties, power or authority without Executive's
written consent, then such termination of employment will be treated as a
termination of employment without Cause under Section 7(d) hereof. For the
avoidance of doubt, if Executive is nominated for service on the Board in
accordance with Employer's by-laws, but is not elected to the Board by
Employer's shareholders and Executive's management title, duties, power and
authority are not otherwise materially diminished, Executive shall not be
entitled to terminate his employment under this Section 7(e)(2).

(f)
Upon a termination of Executive's employment described in Section 7(b), 7(d),
7(e) or 7(h), Executive shall be entitled to elect to continue coverage for
himself and his eligible dependents, for up to 48 months following employment
termination, under the medical and dental plans of Employer in which Executive
was participating immediately prior to such employment termination. Executive's
monthly cost for such coverage shall be (i) the applicable COBRA premium for
such coverage (which cost shall be applicable during the eighteen (18) month
period following termination) and (ii) the monthly premium cost paid by Employer
for Executive's coverage (which cost shall be applicable following expiration of
the 18 month COBRA period). Upon or prior to the commencement of each 12 month
period during the 48 month continuation period, Executive shall inform Employer
whether Executive elects to continue coverage in accordance with this Section
7(f) for such 12 month period. In the event that Executive elects to continue
such coverage following a termination described in Section 7(b) or 7(d),
Employer shall pay to Executive an amount, in a lump sum within 30 days
following the commencement of such 12 month period, equal to 150% of Executive's
total potential monthly cost for such coverage for such 12 month period (based
upon the rates in effect at the time of such election). No payment will be made
if (and to the extent) Executive does not elect to continue coverage.
Notwithstanding the foregoing timing requirements, with respect to the initial
12 month period, payment of the lump sum amounts payable under this Section 7(f)
up to the maximum amount allowed for de minimis payments under IRS Code Section
409A ("Section 409A") shall be paid within fourteen (14) days of termination of
Executive's employment. The remainder of the lump sum amounts with respect to
the first 12 month period, if any, shall be paid six (6) months after the date
Executive terminates employment. Notwithstanding anything in this Section 7(f)
to the contrary, Executive's continued coverage under such plans shall end upon
the date, if any, when Executive obtains comparable coverage (as compared to the
coverage provided under the applicable plans of Employer) from a subsequent
employer of Executive or Executive's spouse.

(g)
All awards of options and shares granted prior to November 4, 2010 shall be
governed by the terms and conditions of such awards at the time of grant.
Executive and Employer agree that any equity or equity-based awards granted
prior to the Effective Date which, under the Predecessor Agreement (as
hereinafter defined) were subject to the treatment set forth in Section 6(i) of
the Predecessor Agreement upon a termination following the end of the term of
the Predecessor Agreement shall not be entitled to the treatment set forth in
Section 6(i) of the Predecessor Agreement and upon a termination described in
Section 7(e) of this Agreement or following the Agreement Term, any unvested
awards shall be forfeited, unless otherwise provided in the applicable
agreement.

(h)
In the event that (i) Executive is still employed by Employer upon the
expiration of the Employment Term and at such time Executive is willing and able
to continue to perform the duties described in Section 1 hereof and (ii) the
Board elects not to continue to





--------------------------------------------------------------------------------




Executive's employment following the Employment Term upon the terms and
conditions set forth in this Agreement for reasons other than a reason which
would constitute "Cause" under Section 7(c) hereof, then upon such a termination
of Executive's employment at such time, (i) subject to Executive's execution and
delivery prior to the Release Deadline of a general release in a form and of a
substance satisfactory to Employer, all equity or equity-based awards granted
after November 4, 2010 shall be treated in the manner described in Section 7(b)
and (ii) Executive shall be entitled to the medical benefits described in
Section 7(f).
8.
Confidential Information and Non-Compete. Executive acknowledges that the
successful development of CME's services and products, including CME's trading
programs and systems, current and potential customer and business relationships,
and business strategies and plans requires substantial time and expense. Such
efforts generate for CME valuable and proprietary information ("Confidential
Information") which gives CME a business advantage over others who do not have
such information. Confidential information includes, but is not limited to the
following: trade secrets, technical, business, proprietary or financial
information of CME not generally known to the public, business plans, proposals,
past and current prospect and customer lists, trading methodologies, systems and
programs, training materials, research data bases and computer software; but
shall not include information or ideas acquired by Executive prior to his
employment with CME if such pre-existing information is generally known in the
industry and is not proprietary to CME.

(a)
Executive shall not at anytime during the Agreement Term or thereafter, make use
of or disclose, directly or indirectly to any competitor or potential competitor
of CME, or divulge, disclose or communicate to any person, firm, corporation, or
other legal entity in any manner whatsoever, or for his own benefit and that of
any person or entity other than Employer, any Confidential Information. This
subsection shall not apply to the extent Executive is required to disclose
Confidential Information to any regulatory agency or as otherwise required by
law; provided, however, that Executive will promptly notify Employer if
Executive is requested by any entity or person to divulge Confidential
Information, and will use his best efforts to ensure that Employer has
sufficient time to intervene and/or object to such disclosure or otherwise act
to protect its interests. Executive shall not disclose any Confidential
Information while any such objection is pending.

(b)
Executive agrees that during the Agreement Term and for a period of one (1) year
following the termination of Executive's employment with CME for any reason,
Executive shall not (i) be employed in an executive or managerial capacity by,
or (ii) provide, whether as an employee, partner, independent contractor,
consultant or otherwise, any services of an executive or managerial nature, or
any services similar to those provided by Executive to CME or any subsidiary or
affiliate company (any such entity, a "CME Group entity") during Executive's
employment with any CME Group entity, to any Competing Business. For the
purposes of this Agreement, “Competing Business” shall mean any business that is
engaged in the same business or businesses of any CME Group entity (including
any prospective business in which any CME Group entity is planning to engage).
Executive acknowledges and agrees that the restrictions contained in this
Section 8(b) are reasonable and necessary to protect CME's legitimate interests
in its customer and employee relationships, goodwill and Confidential
Information.

(c)
Upon termination for any reason, Executive shall return to Employer all records,
memoranda, notes, plans, reports, computer tapes and equipment, software and
other documents or data which constitute Confidential Information which he may
then possess or have under his control (together with all copies thereof) and
all credit cards, keys and other





--------------------------------------------------------------------------------




materials and equipment which are Employer's property that he has in his
possession or control.
(d)
If, at any time of enforcement of this Section 8, a court holds that the
restrictions stated herein are unreasonable, the parties hereto agree that a
maximum period, scope or geographical area reasonable under the circumstances
shall be substituted for the stated period, scope or area and that the court
shall be allowed to revise the restrictions contained herein to cover the
maximum period, scope and area permitted by law.

9.
Non-solicitation.

(a)
General. Executive acknowledges that Employer invests in recruiting and
training, and shares Confidential Information with, its employees. As a result,
Executive acknowledges that Employer's employees are of special, unique and
extraordinary value to Employer.

(b)
Non-solicitation. Executive further agrees that for a period of one (1) year
following the termination of his employment with CME for any reason he shall not
in any manner, directly or indirectly, induce or attempt to induce any employee
of CME to terminate or abandon his or her employment with CME for any purpose
whatsoever.

(c)
Reformation. If, at any time of enforcement of this Section 9, a court holds
that the restrictions stated herein are unreasonable, the parties hereto agree
that the maximum period, scope or geographical area reasonable under the
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.

10.
Intellectual Property. During the Agreement Term, Executive shall disclose to
CME and treat as confidential information all ideas, methodologies, product and
technology applications that he develops during the course of his employment
with CME that relates directly or indirectly to CME's business. Executive hereby
assigns to CME his entire right, title and interest in and to all discoveries
and improvements, patentable or otherwise, trade secrets and ideas, writings and
copyrightable material, which may be conceived by Executive or developed or
acquired by him during his employment with CME, which may pertain directly or
indirectly to the business of the CME. Executive shall at any time during or
after the Agreement Term, upon CME's request, execute, acknowledge and deliver
to CME all instruments and do all other acts which are necessary or desirable to
enable CME to file and prosecute applications for, and to acquire, maintain and
enforce, all patents, trademarks and copyrights in all countries with respect to
intellectual property developed or which was being developed during Executive's
employment with CME.

11.
Remedies. Executive agrees that given the nature of CME's business, the scope
and duration of the restrictions in paragraphs 8, 9 and 10 are reasonable and
necessary to protect the legitimate business interests of CME and do not unduly
interfere with Executive's career or economic pursuits. Executive recognizes and
agrees that a breach of any or all of the provisions of Sections 8, 9 and 10
will constitute immediate and irreparable harm to CME's business advantage, for
which damages cannot be readily calculated and for which damages are an
inadequate remedy. Accordingly, Executive acknowledges that CME shall therefore
be entitled to seek an injunction or injunctions to prevent any breach or
threatened breach of any such section. Such injunctive relief shall not be
Employer's sole remedy. Executive agrees to reimburse CME for all costs and
expenses, including reasonable attorney's fees and costs, incurred by CME in
connection with the successful enforcement of its rights under Sections 8, 9 and
10 of this Agreement.

12.
Survival. Sections 8, 9, 10, 11 and 13 of this Agreement shall survive and
continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Agreement.

13.
Arbitration. Except with respect to Sections 8, 9, and 10, any dispute or
controversy between CME and Executive, whether arising out of or relating to
this Agreement, the breach of this





--------------------------------------------------------------------------------




Agreement, or otherwise, shall be settled by arbitration in Chicago, Illinois,
in accordance with the following:
(a)
Arbitration hearings will be conducted by the American Arbitration Association
(AAA). Except as modified herein, arbitration hearings will be conducted in
accordance with AAA's rules.

(b)
State and federal laws contain statues of limitation which prescribe the time
frames within which parties must file a law suit to have their disputes resolved
through the court system. These same statutes of limitation will apply in
determining the time frame during which the parties must file a request for
arbitration.

(c)
If Executive seeks arbitration, Executive shall submit a filing fee to the AAA
in an amount equal to the lesser of the filing fee charged in the state or
federal court in Chicago, Illinois. The AAA will bill Employer for the balance
of the filing and arbitrator's fees.

(d)
The arbitrator shall have the same authority to award (and shall be limited to
awarding) any remedy or relief that a court of competent jurisdiction could
award, including compensatory damages, attorney fees, punitive damages and
reinstatement. Employer and Executive may be represented by legal counsel or any
other individual at their own expense during an arbitration hearing.

(e)
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

(f)
Except as necessary in court proceedings to enforce this arbitration provision
or an award rendered hereunder, or to obtain interim relief, neither a party nor
an arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of CME and Executive.

14.
Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed given when (i) delivered personally or
by overnight courier to the following address of the other party hereto (or such
other address for such party as shall be specified by notice given pursuant to
this Section) or (ii) sent by facsimile to the following facsimile number of the
other party hereto (or such other facsimile number for such party as shall be
specified by notice given pursuant to this Section), with the confirmatory copy
delivered by overnight courier to the address of such party pursuant to this
Section 14:

If to CME, to:
Board of Directors
c/o Chairman of the Governance Committee
CME Group Inc.
20 South Wacker Drive
Chicago, IL 60606
(312) 930−3100
With a copy to:
Kathleen M. Cronin
Managing Director, General Counsel and Corporate Secretary




--------------------------------------------------------------------------------




CME Group Inc.
20 South Wacker Drive
Chicago, IL 60606
(312) 930−3488
If to Executive, to:
Terrence A. Duffy
25 115th Street
Lemont, IL 60439
15.
Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

16.
Entire Agreement. This Agreement constitutes the entire Agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof, including, without limitation, the Agreement,
signed as of November 9, 2010 and effective as of November 4, 2010, as amended
as of April 6, 2011 (the "Predecessor Agreement"). No other agreement or
amendment to this Agreement shall be binding upon either party including,
without limitation, any agreement or amendment made hereafter unless in writing,
signed by both parties. Executive acknowledges that each of the parties has
participated in the preparation of this Agreement and for purposes of principles
of law governing the construction of the terms of this Agreement, no party shall
be deemed to be the drafter of the same.

17.
Successors and Assigns. This Agreement shall be enforceable by Executive and his
heirs, executors, administrators and legal representatives, and by CME and its
successors and assigns.

18.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Illinois without regard to principles
of conflict of laws.

19.
Acknowledgment. Executive acknowledges that he has read, understood, and accepts
the provisions of this Agreement.

20.
IRS Code Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with Section 409A, to the extent subject thereto,
and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with Employer for purposes of any payments under this
Agreement which are subject to Section 409A until Executive would be considered
to have incurred a "separation from service" from Employer within the meaning of
Section 409A. Each amount to be paid or benefit to be provided under this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A, and any payments described in this Agreement that are due within
the "short term deferral period" as defined in Section 409A shall not





--------------------------------------------------------------------------------




be treated as deferred compensation unless applicable law requires otherwise.
Without limiting the foregoing and notwithstanding anything contained herein to
the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to this Agreement during
the six-month period immediately following Executive's separation from service
shall instead be paid on the first business day after the date that is six
months following Executive's separation from service (or, if earlier,
Executive's death). To the extent required to avoid accelerated taxation and/or
tax penalties under Section 409A, amounts reimbursable to Executive under this
Agreement shall be paid to Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Executive) during
any one year may not effect amounts reimbursable or provided in any subsequent
year.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
CME Group Inc.




By:/s/ Alex J. Pollock
Alex J. Pollock
Chairman, Compensation Committee
 
Terrence A. Duffy




/s/ Terrence A. Duffy
 
 
 







